DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 10/30/2020.
 Claims 4, 7, 10-12, 15, 17-19 are cancelled. Claim 21 is newly added. Claims 1-3, 5-6, 8-9, 13-14, 16 and 20-21 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on January 27, 2021.
The application has been amended as follows: 

Claim 1. (Currently amended) A relay, in a factory automation system, configured to relay multiple-byte cyclic data from a control device to a plurality of devices being control targets of the control device and back to the control device via three-wire type cables at a predetermined cycle, and to control [[a]] power supplies of the plurality of devices supplied by the relay by executing a power supply stopping instruction in the cyclic data, the relay comprising: 

a processor; 
a memory comprising instructions to be executed by the processor, wherein the processor is configured to execute to achieve: 
	a designation receiving unit of the relay is configured to receive the cyclic data at the predetermined cycle including a flag associated with port information representing a port of a target device that is a target for stopping the power supply; 
	a power supply control unit of the relay is configured to stop the power supply of the target device at the time the control device sets the flag of the target device to off in 2Customer No.: 31561Docket No.: 75332-US-540-PCTApplication No.: 15/751,465which the power supplies of the other devices are maintained by controlling the power supply state switching unit corresponding to the target device, and to acquire a stop completion notification; and [[.]]
wherein each of the plurality of devices is capable of transmitting a power supply stopping request to the designation receiving unit, and wherein the designation receiving unit sets the device that transmits the power supply stopping request as the target device.

Claim 2. (Currently Amended) The relay according to claim 1, wherein the processor is further configured to execute to achieve: 
a state notification unit is configured to notify the control device of a power supply state of each of the plurality of devices after the power supply control unit stops the power supply of the target device.

Claim 4. (Canceled)

Claim 6. (Currently amended) A control method for a relay in a factory automation system configured to relay multiple-byte cyclic data from a control device to a plurality of via three-wire type cables at a predetermined cycle, and to control [[a]] power supplies of the plurality of devices supplied by the relay by executing a power supply stopping instruction in the cyclic data, the control method comprising: 
a designation receiving step of receiving the cyclic data at the predetermined cycle including a flag associated with port information representing a port of a target device that is a target for stopping the power supply; 
a power supply control step of stopping the power supply of the target device at the time the control device sets the flag of the target device to off in which the power supplies of the other devices are maintained by controlling a power supply state switching unit corresponding to the target device among a plurality of power supply state switching units of the relay corresponding to the plurality of devices, and acquiring a stop completion notification; and [[.]]
wherein each of the plurality of devices is capable of transmitting a power supply stopping request to a designation receiving unit of the relay, and wherein the designation receiving unit sets the device that transmits the power supply stopping request as the target device.

Claim 8. (Currently amended) A non-transitory computer-readable recording medium, storing a control program for causing a computer to execute a control method for a relay in a factory automation system configured to relay multiple-byte cyclic data from a control device to a plurality of devices being control targets of the control device and back to the control device via three-wire type cables at a predetermined cycle, and to control [[a]] power supplies of the plurality of devices supplied by the relay by executing a power supply stopping instruction in the cyclic data, wherein the method comprises: 

a power supply control step of stopping the power supply of the target device at the time the control device sets the flag of the target device to off in which the power supplies of the other devices are maintained by controlling a power supply state switching unit corresponding to the target device among a plurality of power supply state switching units of the relay corresponding to the plurality of devices, and acquiring a stop completion notification; and [[.]]
wherein each of the plurality of devices is capable of transmitting a power supply stopping request to a designation receiving unit of the relay, and wherein the designation receiving unit sets the device that transmits the power supply stopping request as the target device.

Claim 10-12. (Canceled)

Claim 15. (Canceled)

Claim 17-19. (Canceled)

Claim 20. (Currently Amended) The relay according to claim 1, wherein a cyclic communication is executed at the predetermined cycle, in which the control device sends the cyclic data to each of the plurality of devices through the relay, and when the control device switches the flag to off, the power supply control unit stops the power supply to the target device.



Reason For Allowance
In the filed RCE, Applicant amended the independent claims 1, 6 and 8 by adding additional limitation “cyclic data”. Further prior art search by Examiner found a new reference Shidara (US 5963444 A) teaching the newly added limitation “cyclic data” (Shidara teaches, in Col. 9 lines 29-30, to transmit cyclic data between NC controller and remote PLC devices). Reference of record Matsumoto teaches other added claim limitations in the filed RCE. However, after discussion with Examiner, Applicant added to the independent claims additional limitations “factory automation system”, “multiple-byte cyclic data”, “three-wire type cables”, “supplies of the plurality of devices supplied by the relay”, “to acquire a stop completion notification”, and “wherein each of the plurality of devices is capable of transmitting a power supply stopping request to the designation receiving unit, and wherein the designation receiving unit sets the device that transmits the power supply stopping request as the target device”. No prior arts have been found to, individually or in combination, teach or suggest these newly added limitations. Therefore the independent claims, hence all the dependent claims, are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115